Name: Commission Implementing Regulation (EU) 2019/507 of 26 March 2019 amending for the 297th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: international affairs;  civil law;  politics and public safety;  European construction
 Date Published: nan

 27.3.2019 EN Official Journal of the European Union L 85/16 COMMISSION IMPLEMENTING REGULATION (EU) 2019/507 of 26 March 2019 amending for the 297th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 22 March 2019, the Sanctions Committee of the United Nations Security Council decided to add one entry to the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be amended accordingly. HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 2019. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002 the following entry is added under the heading Legal persons, groups and entities: Tariq Gidar Group (TGG) (alias: (a) Tehrik-e-Taliban-Tariq Gidar Group (b) TTP-Tariq Gidar Group (c) Tehreek-i-Taliban Pakistan Geedar Group (d) TTP Geedar Group (e) Tariq Geedar Group (f) Commander Tariq Afridi Group (g) Tariq Afridi Group (h) Tariq Gidar Afridi Group (i) The Asian Tigers. Address: (Afghanistan/Pakistan border region). Other information: Splinter group of Tehrik-e Taliban Pakistan (TTP). The group was formed in Darra Adam Khel, Federally Administered Tribal Area (FATA), Pakistan, in 2007. Date of designation referred to in Article 7d(2)(i): 22.3.2019.